Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 19, 2016

                                      No. 04-92-00406-CR

                                     Drummer, CORNELL,
                                          Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 91-CR-1948-A
                       Honorable Peter Michael Curry, Judge Presiding


                                         ORDER
       This court’s opinion issued in this appeal on May 26, 1993, and this court’s mandate
issued on January 13, 1994. Appellant has filed a series of letters requesting information
regarding the record in the appeal for purposes of filing a post-conviction application for writ of
habeas corpus.

        This court has no jurisdiction over post-conviction writs of habeas corpus in felony cases.
See TEX. CODE CRIM. PROC. art. 11.07; In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San
Antonio 1998, orig. proceeding). Post-conviction writs of habeas corpus are to be filed in the
trial court in which the conviction was obtained, and made returnable to the Court of Criminal
Appeals. See TEX. CODE CRIM. PROC. art. 11.07. In order to obtain a free copy of the record,
appellant would need to file a motion in the trial court in which the conviction was obtained and
demonstrate that his claim is not frivolous and that the record is needed to decide the issues
presented. See United States v. MacCollom, 426 U.S. 317, 326 (1976); Escobar v. State, 880
S.W.2d 782, 783 (Tex. App.—Houston [1st Dist.] 1993, no pet.). Accordingly, this court has no
jurisdiction to consider any requests from appellant for information. Instead, all such requests
should be directed to either the trial court in which appellant’s conviction was obtained or the
Texas Court of Criminal Appeals.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of September, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court